FILE COPY

       RE: Case No. 15-0418              DATE: 9/24/2015
       COA #: 13-14-00322-CV    TC#: 2012CCV-62067-3
STYLE: JEANNE K. GOODHEW
   v. CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS
       SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MS. PATSY PEREZ
                    NUECES COUNTY DISTRICT CLERK
                    901 LEOPARD, SUITE 313
                    CORPUS CHRISTI, TX 78401
                                                FILE COPY

       RE: Case No. 15-0418              DATE: 9/24/2015
       COA #: 13-14-00322-CV    TC#: 2012CCV-62067-3
STYLE: JEANNE K. GOODHEW
   v. CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS
       SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MR. WARREN SZUTSE HUANG
                    FULBRIGHT & JAWORSKI LLP
                    1301 MCKINNEY, SUITE 5100
                    HOUSTON, TX 77010-3095
                                             FILE COPY

       RE: Case No. 15-0418              DATE: 9/24/2015
       COA #: 13-14-00322-CV    TC#: 2012CCV-62067-3
STYLE: JEANNE K. GOODHEW
   v. CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS
       SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MS. CYNTHIA T. SHEPPARD
                    LAW OFFICE OF CYNTHIA T. SHEPPARD
                    P.O. BOX 67
                    CUERO, TX 77954-0067
                                             FILE COPY

       RE: Case No. 15-0418              DATE: 9/24/2015
       COA #: 13-14-00322-CV    TC#: 2012CCV-62067-3
STYLE: JEANNE K. GOODHEW
   v. CHRISTUS SPOHN HEALTH SYSTEM CORP. D/B/A CHRISTUS
       SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MS. DORIAN E. RAMIREZ
                    CLERK, THIRTEENTH COURT OF APPEALS
                    901 LEOPARD STREET, 10TH FLOOR
                    CORPUS CHRISTI, TX 78401